Exhibit 10.20

 

[gnra0oao5blw000001.jpg]

 

October 11, 2019

 

 

Mr. Tim Saunders

By email

 

 

Re: Agreement re Severance of Employment Relationship

 

Dear Tim:

 

 

The purpose of this letter is to confirm the discussions that we have had
concerning the conclusion of your employment relationship with Tweed Inc. (“the
Company”) and to arrive at a mutually agreeable position.

 

As discussed, we have now agreed as follows:

 

 

1.

Except as now modified by the terms of this letter, the terms and conditions of
your written contract of employment, as most recently amended on June 1, 2019,
shall continue to govern the terms of our relationship.

 

2.

Your employment with the Company and, for the avoidance of any doubt, Canopy
Growth Corporation and all its related companies, shall terminate effective
November 15, 2019.  

 

3.

The Company shall pay you your Basic Salary, by way of lump sum up to and
including May 31, 2020 on or about November 15, 2019.  However, and for the
avoidance of any doubt, November 15, 2019, shall be the date on which your
employment terminates and all post-employment obligations commence.

 

4.

The Company shall maintain your benefits of employment through to December 31,
2020.

 

5.

All options and RSUs of the Company previously granted to you, including any
unvested options, shall become fully vested in you effective November 15,
2019.  Such options shall continue to be exercisable thereafter in accordance
with the terms of the CGC omnibus incentive plan until March 31, 2021, on which
date, if such instruments have not yet been exercised by you, they shall
automatically expire.

 

 

[Balance of Page Intentionally Left Blank.  Signature Page Follows.]

 

 

 

 

[gnra0oao5blw000002.jpg]

 

--------------------------------------------------------------------------------

 

[gnra0oao5blw000001.jpg]

 

Tim, on behalf of everyone at Tweed, I thank you for your contributions to the
Company.  We would not be here without you!  

 

 

Yours most genuinely,

 

 

 

/s/ Mark Zekulin

 

 

 

Mark Zekulin

 

CEO

 

 

 

I, Tim Saunders, hereby acknowledge receipt of this letter dated September 25,
2019.  I have had sufficient time to review this letter, ask questions about its
contents, and have been advised to review it with a lawyer. If I did not do any
of those things, it is because I understood the terms of the letter and did not
feel that I needed to do so.

 

I further hereby wholly and forever release, remise and discharge CANOPY GROWTH
CORP. and all of its predecessors, subsidiaries and affiliates, and all of the
corporation’s officers, directors, shareholders, agents and employees (together
“Canopy”) from any and all actions, causes of action, contracts (whether
expressed or implied), claims and demands for damages, loss, or injury, suits,
debts, sums of money, indemnity, expenses, interest, costs and claims of any and
every kind and nature whatsoever, at law or in equity, I ever had, now have, or
may hereafter have, by reason of or arising out of my employment with Canopy, or
the cessation thereof. Without limiting the generality of the foregoing, I
hereby acknowledges that the said payment is in satisfaction of all claims for
damages (including pecuniary, general and mental distress damages), including
all non-salary benefits ordinarily provided to him or on his behalf in respect
of my employment, wages, salary, termination pay, severance pay, vacation pay,
commissions, bonuses, expenses, allowances, incentive payments, insurance and
other benefits howsoever arising out of my employment with Canopy, and the
cessation of that employment, whether available pursuant to contract, common
law, or any statute including, but not limited to the Ontario Employment
Standards Act, 2000 and the Ontario Human Rights Code, and including any claim
for reinstatement or other forms of statutory relief.  Such release to be held
in escrow, and shall be voidable at either party’s option, until November 15,
2019.

 

SIGNED this 11 day of October, 2019

 

 

 

 

 

 

 

/s/ Tim Saunders

 

 

TIM SAUNDERS

 

BEFORE _/s/ Janice Saunders______, who witnessed my signature above and would
and could attest to such fact if reasonably requested to do so.

 

 

 

 

 

 

/s/ Janice Saunders

 

 

WITNESS NAMED ABOV

 

 

 

Tim Saunders

 

 

[gnra0oao5blw000002.jpg]

 

--------------------------------------------------------------------------------

 

[gnra0oao5blw000001.jpg]

 

Final Pay

 

Start Date:

 

Jun 1, 2015

Date of termination:

 

Nov 15, 2019

Effective Last day:

 

Nov 15, 2019

Benefits extended until:

 

Dec 31, 2020

 

Yearly Salary

 

270,000.00

Daily Rate

 

1,038.46

Weekly Rate

 

5,192.31

 

Additional Payment (weeks)

 

28

(Nov 15, 2019 – May 31, 2020)

Vacation days per year

 

20

Per Contract

Vacation days remaining

 

38.39

(until May 31, 2020)

 

FINAL PAY

 

Last Pay

 

10,384.62 (10 days = Nov 4,5,6,7,8,11,12,13,14,15, 2019)

Vacation Remaining

 

39,866.54 (38.39 days)

Additional Payment

 

145,384.62 (28 weeks)

TOTAL FINAL PAY

 

195,635.77

 

Notes:

 

 

1.

Vacation remaining will be paid on November 22, 2019

 

2.

Additional payment would be paid on November 22, 2019

 

3.

Final wages up to and including May 31, 2020, will be included on the November
22, 2019 payroll

 

 

[gnra0oao5blw000002.jpg]

 